—Judgment, Supreme Court, Bronx County (Stanley Green, J.), entered September 9, 1997, which, upon a jury verdict, awarded plaintiffs damages structured pursuant to CPLR 5031, unanimously affirmed, without costs.
Upon review of the record in this medical malpractice action, we conclude that the jury’s resolution of credibility issues, particularly with respect to the sharply conflicting testimony of the medical experts, was not against the weight of the evidence. As a result of the malpractice, plaintiff had already undergone two hip replacement operations at the age of 21, and it was estimated that she would require replacement surgery periodically, at least five or six more times, during the balance of her life. Accordingly, we do not believe that the $3 million award for past and future pain and suffering deviates materially from what is reasonable compensation in these circumstances (CPLR 5501 [c]).
Defendants’ argument that Dr. Sedlin, an orthopedic surgeon, was not competent to give expert testimony regarding accepted standards of pediatric examinations with respect to testing for signs of slipped capítol femoral epiphysis, is not preserved for review (see, Kwasny v Feinberg, 157 AD2d 396, 400; Smith v City of New York, 238 AD2d 500), and we decline to review it, especially since, had a timely objection been made by defendants at trial, plaintiffs might have made a more extensive showing of Dr. Sedlin’s expert qualifications. In any event, the circumstance that Dr. Sedlin was not a pediatrician, properly considered as, indeed, it was by the jury, went to the weight rather than the admissibility of his testimony (see, Fuller v Preis, 35 NY2d 425, 431).
We have considered defendants’ remaining contentions and *166find them to be unavailing. Concur — Milonas; J. P., Ellerin, Rubin, Tom and Saxe, JJ.